PER CURIAM.
Gíanted. This case is remanded to the district court for purposes of providing the defendant with an opportunity to show that he is the exceptional offender for whom the “legislature’s failure to assign sentences that are meaningfully tailored to the culpability of the offender, the gravity of the offense, and the circumstances of the case,” requires a sentence less than the mandatory penalty specified by the legislature. State v. Johnson, 97-1906, p. 8, 709 So.2d 672, 677. In the event that the defendant carries his burden under Johnson, which had not been decided when the defendant was originally sentenced, the trial court shall vacate the life sentence previously imposed and resentence the defendant to the longest sentence which is not excessive as a matter of La. Const. Art. I, § 20. Johnson, 97-1906 at 9, 709 So.2d at 677.